Citation Nr: 1413085	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  08-00 850	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for left pectoralis strain.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. N. Driever 



INTRODUCTION

The Veteran served on active duty from March 2005 to March 2007.

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a May 2007 Decision Review Officer decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO). 

In November 2011, the Board remanded this claim to the RO via the Appeals Management Center (AMC) in Washington, DC.  


FINDING OF FACT

The Veteran experiences tenderness and painful limitation of motion in the left shoulder/pectoralis area.  


CONCLUSION OF LAW

The criteria for entitlement to an initial 10 percent rating, but not higher, for left pectoralis strain are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.71a, 4.73, Diagnostic Codes (DCs) 5201, 5203, 5303 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Specifically, VA must notify a claimant and his or her representative, if any, of the information and medical or lay evidence not of record that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103.  VA must also assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him or her a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).

As the May 2007 rating decision on appeal granted service connection for left pectoralis strain, and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Regardless, by letters dated September 2007 and May 2008 the RO sent the Veteran adequate VCAA notice.  

The RO assisted the Veteran by securing all pertinent evidence, including treatment records, and affording the Veteran VA examinations, the last after the Veteran's representative asserted that the prior one was inadequate.  The Veteran does not assert that VA violated its duty to notify, that there are any additional records that VA should obtain on her behalf, or that the VA examinations, considered collectively, are inadequate to decide this claim.  The Board thus finds that no further notice or assistance is required. 

II.  Analysis

In deciding this claim, the Board has reviewed all of the evidence in the claims file, both physical and electronic (Virtual VA and VBMS).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that it discuss, certainly not in exhaustive detail, each and every piece of evidence the Veteran submitted or which VA associated with the claims file on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each and every piece of evidence).  Rather, below, the Board's analysis focuses on the most salient and relevant evidence of record and on what this evidence shows, or fails to show, with respect to this claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to him).

The Veteran claims that the 0 percent rating assigned her service-connected left pectoralis strain does not adequately reflect the severity of that disability.  She asserts that the medical records in her claims file show that this disability should be rated higher than 0 percent.  Her representative believes this disability should be rated under DC 5303 as a muscle injury, rather than under DC 5203, as impairment of the clavicle and scapula.  

Disability evaluations are determined by evaluating the extent to which a claimant's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7  

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. 
§ 4.1.

The medical evidence in this case indeed establishes that the Veteran's disability picture more nearly approximates the criteria for a higher rating.  The RO has rated this disability as noncompensably disabling under DCs 5299-5203 (requiring malunion, nonunion or dislocation of the clavicle or scapula for a compensable rating).  38 C.F.R. §§ 4.20, 4.27 (hyphenated DCs used when a rating under one DC requires use of an additional DC to identify the basis for the rating assigned or disability is unlisted and must be rated analogously to a closely related disability).  However, the higher rating - 10 percent - is assignable under 38 C.F.R. § 4.40 (disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance) and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability and that if the service-connected disability is being rated based on limitation of motion, adequate consideration must be given to functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45).  

The Veteran, who during the January 2008 examination reported being left-handed and during the December 2011 VA examination reported being right-handed, describes her disability as affecting her left pectoral muscle and shoulder/arm.  Medical evidence confirms that the disability is musculoskeletal in nature, but involves tendons (left shoulder labral tear, tendinitis, and bursitis; and pectoral tendinitis), not a particular joint.  According to VA treatment records dated since 2007 and a report of VA examination conducted in January 2008, this disability causes painful, weakened, and limited motion, including flexion and abduction of the left shoulder limited to 160 degrees (normal being 180 degrees), and internal and external rotation of the left shoulder limited to 85 degrees (normal being 90 degrees).  See 38 C.F.R. § 4.71, Plate I.  According to the January 2008 examiner, such symptoms mildly to moderately affect certain activities of the Veteran's daily living, entitling the Veteran to a 10 percent rating.  

A rating in excess of 10 percent is not assignable, however, as all of the symptoms the Veteran is experiencing are contemplated in the 10 percent rating assigned her disability under 38 C.F.R. § 4.40 and DeLuca.  According to the most recent VA examiner, who evaluated the Veteran's affected muscles in December 2011, the only finding associated with this disability is subjective pain and tenderness and the Veteran's reports of such symptoms are inconsistent.  The Veteran's reported medical histories involving this disability call into question her credibility; however, even accepting as true all of the symptoms she reported during treatment visits and VA examinations, they are not sufficiently severe to warrant the assignment of an initial rating in excess of 10 percent under any pertinent DC.  

From 2007 to 2012, the Veteran occasionally complained of pain in the left shoulder area and underwent physical therapy and took pain medication in response to such complaints.  She never reported flare-ups of such pain and, during her January 2008 VA joints examination, denied that flare-ups occurred.  She had flexion to 160 degrees and abduction to 160 degrees, with no additional limitations after three repetitions of range of motion.  On VA examination in December 2011, she had forward flexion to 180 degrees with pain at 170 degrees and no weakness or lack of endurance with repetitive range of motion.  There is thus no evidence of record indicating that there are times during which the Veteran's left shoulder or arm motion is further limited, thereby entitling her to an initial rating in excess of 10 percent under 38 C.F.R. § 4.71a, DCs 5200 or 5201 (requiring limited motion of the arm at shoulder level or ankylosis for a higher rating).  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

In addition, in evaluating the disability at issue in this appeal, no medical professional, including any treatment provider or VA examiner, noted that the Veteran had nonunion or dislocation of the clavicle or scapula or impairment of the humerus, findings that would entitle the Veteran to an initial rating in excess of 10 percent under 38 C.F.R. § 4.71a, DC 5202 or 5203.  X-rays of the shoulder in March 2007 were normal.  On VA examination in January 2008, there was no deformity or episodes of dislocation or subluxation.

An examiner in May 2007 stated that the Veteran had chronic pectoral strain with mild muscle degeneration and hypersensitivity to superficial layers.  On VA muscle examination in January 2008, the examiner diagnosed left pectoralis major muscle strain.  However, physical examination showed no loss of deep fascia or muscle substance.  There was no muscle damage, but there was evidence of residuals of tendon damage and generalized weakness.  Most recently on VA muscle examination in December 2011, clinical findings concerning Muscle Group III were entirely normal and the Veteran had normal pectoral muscle power.  The examiner stated that the examination was consistent with subjective pectoral tendinitis, and the only positive finding was subjective pain and tenderness which was inconsistent.  Thus, entitlement to a separate and/or higher rating under DC 5303 is not warranted, as moderate impairment of MG III has not been demonstrated.  38 C.F.R. § 4.73, DC 5303.  

In exceptional cases, including when a disability causes marked interference with employment or requires frequent periods of hospitalization, a higher evaluation may be available on an extraschedular basis.  See 38 C.F.R. § 3.321(b) (2013).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedular is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that there is no indication of an exceptional disability picture such that the schedular evaluation for the Veteran's service-connected left pectoralis muscle strain is inadequate.  See Thun, supra.  The symptoms associated with her disability (i.e., pain, weakness, reduced motion) are not shown to cause any impairment that is not already contemplated by the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's left pectoralis muscle strain because the rating criteria reasonably describe her disability level and symptomatology.  Thun, 22 Vet.App. at 115.


ORDER

An initial 10 percent rating, but not higher, for left pectoralis strain is granted.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


